Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Steven C. Wein,
(O.L. File No.: 11-40476-9),

Petitioner,
v.
The Inspector General.
Docket No. C-12-82
Decision No. CR2514

Date: March 15, 2012

DECISION

Petitioner, Steven C. Wein, was an osteopath, licensed in the State of Nevada, who
practiced as a psychiatrist. Following his arrest for “open and gross lewdness,” the
Nevada State Board of Osteopathic Medicine charged him with unprofessional and
unethical conduct and sought to revoke his license. While that disciplinary proceeding
was pending, he voluntarily surrendered his license. Now, pursuant to section 1128(b)(4)
of the Social Security Act (Act), the Inspector General (I.G.) has excluded him from
participation in Medicare, Medicaid, and all federal health care programs until he regains
is license.

For the reasons set forth below, I find that Petitioner Wein surrendered his license while a
formal disciplinary proceeding involving his professional competence or performance
was pending before the state licensing board. The LG. therefore appropriately excluded
im from program participation.

Background

In a letter dated August 31, 2011, the I.G. advised Petitioner Wein that he was excluded
from participation in Medicare, Medicaid, and all federal health care programs because
he had surrendered his license to practice medicine/provide health care as a doctor of
osteopathic medicine while a formal disciplinary proceeding, bearing on his professional
competence, professional performance, or financial integrity, was pending before the
Nevada Board of Osteopathic Medicine. The letter explained that section 1128(b)(4)
authorizes the exclusion. I.G. Ex. 1. Petitioner Wein timely requested review.

The parties have submitted briefs (I.G. Br.; P. Br.). The I.G. also submitted seven
exhibits (I.G. Exs. 1-7), and a reply brief (I.G. Reply). In the absence of any objections, I
admit into evidence I.G. Exs. 1-7.

The parties agree that this case should be resolved without an in-person hearing. I.G. Br.
at 8; P. Br. at 5.

Discussion

Because Petitioner Wein surrendered his license to practice
osteopathic medicine while a formal disciplinary proceeding
bearing on his professional competence or performance was
pending, the I.G. may appropriately exclude him from
participation in Medicare, Medicaid, and other federally
funded health care programs.'

The Act authorizes the Secretary of Health and Human Services to exclude from program
participation an individual who surrendered his license to provide health care while a
formal disciplinary proceeding was pending before any state licensing authority if the
proceeding concerned the individual’s professional competence, professional
performance, or financial integrity. Act § 1128(b)(4); accord 42 C.F.R. § 1001.501(a).

The parties agree that Petitioner Wein voluntarily surrendered his license to practice as an
osteopath while formal disciplinary proceedings were pending against him. I.G. Br. at 3-
4; P. Br. at 1; LG. Exs. 3, 5. Petitioner argues, however, that the conduct that caused the
licensing board to bring charges against him, “did not concern either his professional
competence or his professional performance.” P. Br. at 2. In fact, the state board’s
documents — complaint, settlement agreement and order, order of summary suspension,
and order for medical examination — say otherwise. I.G. Exs. 2, 3,5, 6. Because the
record of the state board proceedings definitively establish that the proceedings
concerned Petitioner Wein’s professional competence, I need not consider the unsavory

'T make this one finding of fact/conclusion of law.
details of the conduct that underlay the board’s actions (which are nevertheless outlined
in some detail in the I.G.’s submissions). 42 C.F.R. § 1001.2007(d) (providing that,
where an exclusion is based on an agency’s prior determination where the facts were
adjudicated and a final decision was made, the underlying basis for that determination is
not reviewable and may not be collaterally attacked).

In a complaint and request for summary suspension, the Nevada State Board of
Osteopathic Medicine charged that Petitioner Wein engaged in unprofessional and
unethical conduct that raised questions about his competence to practice osteopathic
medicine “with reasonable skill and safety to patients.” Specifically, the state board
charged that “acts of open and gross lewdness” constitute unprofessional conduct,
defined as “conduct that is detrimental to the public’s health, safety, and against the
public’s morals,” and unethical conduct, defined as “‘conduct that indicates and/or
constitutes an unfitness to practice osteopathic medicine, especially in the area of
psychiatric medicine dealing with potentially vulnerable patients.” I.G. Ex. 3 at 2-3
(Complaint §§ 5, 9, 10). The complaint alleged that “the public health, safety, and
welfare imperatively require action and summary suspension,” noting that his actions put
the public’s health, safety, and welfare at risk. I.G. Ex. 3 at 3 (Complaint § 13).

The complaint also called for Petitioner Wein to undergo a mental examination to
determine his competence to continue practicing osteopathic medicine. I.G. Ex. 3 at 3
(Complaint § 11); LG. Ex. 6.

A settlement agreement and order, signed by the parties in November 2010 and issued by
the state board on December 7, 2010, reiterated the state board’s charges. I.G. Ex. 2.
Petitioner Wein admitted that he had been convicted of open and gross lewdness, and that

is conviction constituted unprofessional and unethical conduct. He also admitted that
“the alleged criminal acts/conduct occurring in May 2009[sic] in Tempe, Arizona...
may also be considered unprofessional conduct. ...” I.G. Ex. 2 at 3.2 He surrendered his
icense and agreed to pay a fine of $10,593.75 ($5,000 for unprofessional and unethical
conduct in Nevada; $5,000 for unprofessional and unethical conduct in Arizona; and
$593.75 for investigative costs). I.G. Ex. 2 at 3-4. The state board accepted the
agreement and ordered Petitioner Wein’s license surrendered and no longer valid. I.G.
Ex. 2 at 5; I.G. Ex. 5.

Petitioner, nevertheless, argues that he does not fall within the definition of section
1128(b)(4), because the I.G. did not establish that his “unprofessional conduct amounts to
a question of professional competence or performance. ...” P. Br. at 3. That a
disciplinary proceeding charging unprofessional conduct would not necessarily “concern”
competence/performance within the meaning of section 1128(b)(4) is highly

? Petitioner Wein was charged with setting fire to the home of two of the complaining
witnesses in the criminal case then-pending against him. LG. Ex. 7.
questionable. But I need not reach that issue here. The state board determined that
Petitioner Wein engaged in unethical conduct, which it defined as conduct that
“constitutes unfitness to practice osteopathic medicine.” I.G. Ex. 3 at 1 (Complaint § 4)
(emphasis added). Where, as here, a formal disciplinary proceeding involves whether an
individual’s conduct demonstrates that he is unfit to practice medicine, it is a proceeding
that concerns the individual’s professional competence or performance, and the I.G. may
appropriately exclude him from program participation under section 1128(b)(4) of the
Act.

The statute requires that Petitioner Wein’s period of exclusion “shall not be less than the
period during which the individual’s . . . license. . . is. . . revoked, suspended, or
surrendered. ...” Act § 1128(c)(3)(E).

Conclusion

For the above reasons, I conclude that the I.G. properly excluded Petitioner Wein from
participation in Medicare, Medicaid, and all other federal health care programs for so
long as his medical license is suspended.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

